*432Judgment of resentence, Supreme Court, New York County (Roger S. Hayes, J.), rendered December 1, 2009, resentencing defendant, as a second felony offender, to a term of five years, with three years’ postrelease supervision, unanimously affirmed.
After granting defendant’s CPL 440.46 resentencing motion, the court sufficiently reduced the sentence. Since defendant has completed his prison term, the only material issue before us is whether he should receive a shorter period of postrelease supervision. Given defendant’s criminal and prison disciplinary history, we find that the public interest would not be served by reducing the portion of his sentence that is designed to “ensure that such offenders are appropriately monitored upon their reintroduction into society” (People v Sparber, 10 NY3d 457, 469 [2008]). Concur—Mazzarelli, J.P., Sweeny, Renwick, Richter and Manzanet-Daniels, JJ.